303 So. 2d 39 (1974)
BANKERS FIRE AND CASUALTY COMPANY, Appellant,
v.
STATE of Florida, Appellee.
No. V-382.
District Court of Appeal of Florida, First District.
November 14, 1974.
M. Howard Williams, Tallahassee, for appellant.
No appearance for appellee.
RAWLS, Chief Judge.
The salient point posed by this appeal is whether a bond may be estreated where there is no proof that the bondsman or surety was notified at least seventy-two hours, exclusive of Saturdays, Sundays and holidays, prior to the time that defendant-principal was to appear as required by Florida Statute 903.26(1) (b). Appellant-surety has contended throughout the proceedings in the trial court that it was not notified of the date that the defendant-principal was required to appear in court. The record before this Court contains a carbon copy of a one sentence letter dated April 24, 1973, from the sheriff to an agent of appellant which states that the defendant-principal is required to appear in court in Crawfordville, Florida, on April 27, 1973. There is no showing in the record that this letter was ever received by appellant. In addition, we note that as the letter is dated April 24, 1973, and apparently was deposited in the U.S. Mail by the Sheriff of Wakulla County to be delivered to appellant's agent in Marianna, Florida, it is doubtful that appellant received the requisite seventy-two hour notice as required by Florida Statute 903.26(1)(b).
This Court has previously held that Florida Statute 903.26(1)(b) requires that the surety-bail bondsman receive actual notice of the required appearance of a defendant, Bailey v. State, 282 So. 2d 32 (Fla.App. 1st 1973). As the record before us is void of any proof that appellant received the required actual notice, the judgment appealed is reversed.
Reversed.
SPECTOR and JOHNSON, JJ., concur.